Exhibit 10.1
as filed with
10-Q
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.




SETTLEMENT AND PATENT LICENSE AGREEMENT
This Settlement and Patent License Agreement (“Agreement”), effective as of
September 21, 2012 (“Effective Date”), is made by and between TiVo Inc., a
Delaware corporation (“TiVo”), and Verizon Communications Inc., a Delaware
corporation (“Verizon”). TiVo and Verizon are each referred to herein as a
“Party” and collectively as the “Parties.”
WHEREAS, TiVo and Verizon are parties to the following lawsuit: TIVO INC. v.
VERIZON COMMUNICATIONS INC., et al.; Case No. 2:09-CV-257-JRG, United States
District Court for the Eastern District of Texas (the “Pending Litigation”); and
WHEREAS, the Parties have agreed, among other things, to settle such Pending
Litigation and also grant one another beneficial patent licenses pursuant to the
terms set forth below.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and other terms and conditions contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:
Section 1. DEFINITIONS AND CONSTRUCTION
In this Agreement, capitalized terms have the meanings set forth below or
otherwise ascribed herein:
1.1.    “Additional Subscriber” means any Person who is or becomes a DVR
Subscriber of an MVPD or MVPD Service that becomes owned or controlled by
Verizon or any of its Subsidiaries as a result of a Subscriber Acquisition
Transaction (“Acquired MVPD Service”), except for any subscriber of such
Acquired MVPD Service who at the time of closing [*].
1.2.    “Advanced Television Field” means any system, apparatus, method, or
process that facilitates or is related to [*]. In addition, any system,
apparatus, method, or process that would, in the absence of a license, directly
or indirectly infringe any Verizon Patent-In-Suit, Verizon Related Patent, TiVo
Patent-In-Suit, or TiVo Related Patent, as applicable, will be deemed to be a
system, apparatus, method, or process in the Advanced Television Field for
purposes of the licenses under the applicable Verizon Patent-In-Suit, Verizon
Related Patent, TiVo Patent-In-Suit, or TiVo Related Patent.
1.3.    “Affiliate” means, with respect to a given Person (the “Subject
Person”), any other Person that now or hereafter controls, is under the control
of, or is under common control with the Subject Person, where control means
direct or indirect ownership or control of more than fifty percent (50%) of the
Voting Power of another Person. A Person will be deemed to be an Affiliate of
the Subject Person under this Agreement only so long as such control exists.
1.4.    “Agreement” has the meaning given to it in the preamble of this
Agreement.
1.5.    “Change of Control” of a Person (“Subject Entity”) means any of the
following: (i) any merger, reorganization, share exchange, consolidation,
business combination or other transaction or series of related transactions in
which the holders of more than fifty (50%) of the Voting Power of the Subject

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
1

--------------------------------------------------------------------------------



Entity immediately prior to such transaction or series of related transactions
will not hold more than fifty (50%) of the Voting Power of the surviving Person
immediately after such transaction or series of transactions; (ii) any sale,
lease, transfer or other disposition of all or substantially all of the Subject
Entity’s assets where the current holders of more than fifty (50%) of the Voting
Power of the Subject Entity immediately prior to such transaction or series of
related transactions will not hold more than fifty (50%) of the Voting Power of
the acquiring Person immediately after such transaction or series of
transactions; or (iii) any Person or “group” (as such term is used in Rule 13d-5
under the United States Securities Exchange Act of 1934) who does not hold more
than 50% of the total Voting Power of the Subject Entity as of the Effective
Date becomes the beneficial owner, directly or indirectly, of more than 50% of
the total Voting Power of the Subject Entity.
1.6.    “Current Subsidiary” means any Person that is a Subsidiary of a Party as
of the Effective Date.
1.7.    “[*]” means that [*].
1.8.    “Dismissal Motions” has the meaning given to it in Section 2.4.
1.9.    “DVR” means [*] product that enables [*] an MVPD Service [*] to a
storage medium (e.g., a hard disk drive) and [*] the play back of recorded
content.
1.10.    “DVR Subscriber” means any Verizon Subscriber: (i) with a DVR for use
with the Verizon Service; or (ii) to whom Verizon otherwise makes available [*]
provided by the Verizon Service [*].
1.11.    “Effective Date” has the meaning given to it in the preamble of this
Agreement.
1.12.    “Excluded Products” means: (i) any products or services [*]; and (ii)
any products or services sold or distributed by or for Verizon or any of its
Subsidiaries (x) that [*], or (y) [*]. As used in this Agreement a product will
not be [*].
1.13.    “Fee” has the meaning given to it in Section 4.1.
1.14.    “Future Subsidiary” means any Person that becomes a Subsidiary of a
Party after the Effective Date.
1.15.    “Initial Payment” means the first Installment Payment under Section 4.1
in the amount of $100,000,000.00.
1.16.    “Licensed Patents” means the Verizon Licensed Patents and/or TiVo
Licensed Patents, as applicable.
1.17.    “Licensed Products” means the Verizon Licensed Products and/or TiVo
Licensed Products, as applicable.

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
2

--------------------------------------------------------------------------------



1.18.    “ [*]” means any [*] video program that is transmitted or otherwise
made available [*]. By way of example and not of limitation, a video program
transmitted [*].
1.19.    “MVPD” or “Multichannel Video Programming Distributor” means any telco
(including AT&T and Verizon), cable operator, multichannel multipoint
distribution service provider, direct broadcast satellite service provider,
television receive-only satellite program distributor or other Person who makes
available for purchase, by subscribers or customers, multiple channels of video
programming, and any Affiliates of Persons providing such services.
1.20.    “MVPD Service” means any satellite television service, any cable
television service (including Verizon FiOS TV), any IPTV television service, and
any other service [*] sold by an MVPD on a subscription basis comparable to
video programming offerings being provided by any satellite, cable, or IPTV
television services as of the Effective Date.
1.21.    “Patent Challenge” means any legal or equitable action, litigation,
arbitration, opposition, reexamination, entitlement proceeding, revocation,
action for annulment, action for cancellation or other legal or administrative
proceeding anywhere in the world that challenges the validity or enforceability
of any of the Licensed Patents.
1.22.    “Patents” means all classes or types of patents other than design
patents (including originals, divisions, continuations, continuations-in-part,
extensions, reissues or counterparts) and all applications (including
provisional applications) for these classes or types of patents, in all cases,
throughout the world.
1.23.    “Pending Litigation” has the meaning given to it in the first recital
of this Agreement.
1.24.    “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).
1.25.    “Press Release” has the meaning given to it in Section 7.1.
1.26.    “Subscriber Acquisition Transaction” means any agreement, arrangement
or other transaction or series of related transactions in which either (i)
Verizon or any of its Subsidiaries acquires all or substantially all of the
business or assets of a Third Party MVPD, whether by assignment, operation of
law or otherwise; (ii) Verizon or any of its Subsidiaries acquires directly or
indirectly, more than fifty percent (50%) of the Voting Power of any Third Party
MVPD; or (iii) Verizon or any of its Subsidiaries participates in the transfer
or transition of customers or subscribers from an MVPD Service of a Third Party
to the Verizon Service after the occurrence of any of (i)-(ii) above or in
connection with any other agreement or arrangement with any Third Party MVPD
resulting in the acquisition or transfer of subscribers to the Verizon Service,
including any system acquisition, subscriber acquisition, or termination or
winding down of a Third Party MVPD Service.

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
3

--------------------------------------------------------------------------------



1.27.    “Subsidiary” means, as to any Person (“Subject Person”), any other
Person that is now or hereafter controlled by the Subject Person, where control
means direct or indirect ownership or control of more than fifty percent (50%)
of the Voting Power of another Person. A Person shall be a Subsidiary of the
Subject Person only during such time as such control exists. Verizon Wireless
and/or Verizon-Redbox are each a Subsidiary of Verizon as of the Effective Date
and will remain a Subsidiary so long as Verizon has direct or indirect ownership
or control of more than fifty percent (50%) of the Voting Power of Verizon
Wireless and/or Verizon-Redbox, as applicable.
1.28.    “Taxes” means all applicable sales, use, withholding, excise, value
added, and similar taxes, and duties, surcharges, and other charges levied by
any governmental authority in connection with the Fees paid or payable under
this Agreement.
1.29.    “Third Party” means any Person other than TiVo, Verizon, or any of
their respective Subsidiaries as of the pertinent time.
1.30.    “Threshold Amounts” means, with respect to any month in a calendar year
during the Term, an amount equal to the number identified in Exhibit D for the
respective calendar year (as adjusted pursuant to Section 9.5). For clarity, the
Threshold Amount will be the same for each month in a particular calendar year
(subject to adjustment pursuant to Section 9.5).
1.31.    “TiVo Distribution Partners” means Third Parties (including MVPDs) who
license or otherwise distribute or resell TiVo Licensed Products.
1.32.    “TiVo Licensed DVR” means a DVR for which TiVo has granted a license
under one or more of the TiVo Patents-In-Suit that remains in effect after a
respective Subscriber Acquisition Transaction. TiVo Licensed DVR also includes
[*].
1.33.    “TiVo Licensed Patents” means any and all Patents worldwide owned or
controlled by TiVo or any of its Subsidiaries at any time during the Term that
are applicable to the Advanced Television Field, except any Patents the license
or release of which requires the payment of consideration to an unaffiliated
Third Party. Without limiting the foregoing, TiVo Licensed Patents shall be
deemed to include: (a) 6,233,389, 7,493,015 and 7,529,465 (the “TiVo
Patents-In-Suit”), and (b) any continuations, continuations-in-part,
divisionals, reissues, and foreign counterparts of the TiVo Patents-In-Suit and
any other Patents that claim priority directly or indirectly from the TiVo
Patents-In-Suit or the applications from which the TiVo Patents-In-Suit issued
(collectively, the “TiVo Related Patents”).
1.34.    “TiVo Licensed Products” means any system, apparatus, method, process
or other implementation in the Advanced Television Field that is directly or
indirectly used, sold, leased or otherwise provided by or on behalf of TiVo or
any of its Subsidiaries, including [*]. By way of example and not of limitation,
this includes [*]. For purposes of clarification, TiVo Licensed Products shall
not include [*]. To the extent that a product of a Third Party includes [*], the
product of the Third Party is not licensed with respect to [*].

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
4

--------------------------------------------------------------------------------



1.35.    “Verizon Licensed Patents” means any and all Patents worldwide owned or
controlled by Verizon or any of its Subsidiaries at any time during the Term
that are applicable to the Advanced Television Field, except any Patents the
license or release of which requires the payment of consideration to an
unaffiliated Third Party. Without limiting the foregoing, Licensed Verizon
Patents shall be deemed to include: (a) U.S. Patent Nos. 5,410,344, 5,635,979,
5,973,684, 6,367,078, 7,561,214 and 6,381,748 (collectively, the “Verizon
Patents-In-Suit”); and (b) any continuations, continuations-in-part,
divisionals, reissues, and foreign counterparts of any Verizon Patents-In-Suit
and any other Patents that claim priority directly or indirectly from any
Verizon Patents-In-Suit or the applications from which any Verizon
Patents-In-Suit issued (collectively, the “Verizon Related Patents”).
1.36.    “Verizon Licensed Products” means any system, apparatus, method,
process or other implementation in the Advanced Television Field that is
directly or indirectly used, sold, leased or otherwise provided solely by or on
behalf of Verizon or any of its Subsidiaries for use with any Verizon Service
and/or any Verizon-Redbox Service, including but not limited to Verizon
Software, but excluding any Excluded Products.
1.37.    “Verizon-Redbox” means the joint venture between Verizon and Redbox
Automated Retail, LLC, described as of the Effective Date as “Verizon and Redbox
Digital Entertainment Services, LLC.”
1.38.    “Verizon-Redbox Service” means a video service that Verizon-Redbox
makes available to subscribers or customers of Verizon-Redbox through Verizon
Software but excluding any service directly or indirectly sold, licensed, or
otherwise transferred by or on behalf of any Third Party or that provides any
Live Television.
1.39.    “Verizon Service” means any MVPD Service that Verizon, directly or
through its Subsidiaries, makes available to end users, including the Verizon
FiOS TV pay television service, but excluding any service directly or indirectly
sold, licensed, or otherwise transferred (a) by or on behalf of any MVPD other
than Verizon or any of its Subsidiaries or (b) for use in or with any MVPD
Services of any Third Party.
1.40.    “Verizon Software” means end user software of Verizon or any of its
Subsidiaries, in object code, executable, or binary form, that is provided
directly or indirectly by Verizon or any of its Subsidiaries to Verizon
Subscribers or subscribers to any Verizon-Redbox Service to access video
programming provided by any Verizon Service or Verizon-Redbox Service and is not
capable of accessing any MVPD Service of any Third Party (other than through a
reconfiguration not permitted by Verizon or any of its Subsidiaries).
1.41.    “Verizon Subscriber” means a subscriber to a Verizon Service. Each
customer account will be considered a separate Verizon Subscriber, regardless of
the number of end users associated with such customer account. In addition, each
dwelling unit within a multi-dwelling unit (for example, an apartment, condo,
hotel room or dormitory building) that receives any Verizon Service will be
considered a separate subscriber for purposes of determining the number of
Verizon Subscribers.

-5-

--------------------------------------------------------------------------------



1.42.    “Verizon Wireless” means Cellco Partnership d/b/a Verizon Wireless, a
Delaware partnership, with offices located at One Verizon Way, Basking Ridge,
New Jersey 07920.
1.43.    “Voting Power” means the right to exercise voting power with respect to
the election of directors or similar managing authority of a Person (whether
through direct or indirect beneficial ownership of shares or securities of such
Person or otherwise).
1.44.    Unless context otherwise clearly requires, whenever used in this
Agreement: (i) the words “include” or “including” shall be construed as
incorporating also “but not limited to” or “without limitation”; (ii) the word
“day” or “month” means a calendar day or calendar month unless otherwise
specified; (iii) the words “notice” and “requests” mean notice or request in
writing (whether or not specifically stated) and shall include notices,
consents, approvals, and other legally operative communications contemplated
under this Agreement; (iv) the words “hereof,” “herein,” “hereby,” and
derivative or similar words refer to this Agreement; (v) provisions that require
that a Party or the Parties to “agree,” “consent,” or “approve,” or the like
shall require that such agreement, consent, or approval be specific and in
writing, whether by written agreement, letter, or otherwise; (vi) “and/or” shall
be defined to be inclusive and not exclusive and “A, B and/or C” shall mean any
and all of A; B; C; A and B; A and C; B and C; and A, B and C; (vii) words of
any gender include the other gender; (viii) words using the singular or plural
number also include the plural or singular number, respectively; and (ix)
references to any specific article, section, or other division thereof shall be
deemed to include the then-current amendments thereto.
Section 2.    RELEASES AND SETTLEMENT
2.1.    TiVo Limited Release. Effective upon receipt by TiVo of the Initial
Payment, TiVo, on behalf of itself and its Current Subsidiaries, hereby
irrevocably releases and forever discharges:
(a)    Verizon and its Current Subsidiaries and their respective agents,
representatives, officers, employees, directors and attorneys in their capacity
as such, from any and all claims, losses, damages, or liability of any kind and
nature, at law, in equity, or otherwise, known and unknown, with respect to
infringement (whether direct or indirect and whether or not willful) of the TiVo
Licensed Patents;
(b)     direct and indirect suppliers of products and/or services to Verizon and
its Current Subsidiaries that are (or are used in, or are used in support of)
any Verizon Licensed Products for the FiOS TV pay television service (“Verizon
Suppliers”) from any and all claims, losses, damages, or liability of any kind
and nature, at law, in equity, or otherwise, known and unknown, with respect to
infringement (whether direct or indirect and whether or not willful) of the TiVo
Licensed Patents by the particular units of products supplied or the particular
services rendered directly or indirectly by such Verizon Supplier to or on
behalf of Verizon and/or its Subsidiaries prior to the Effective Date for use in
or with any Verizon Licensed Product for the FiOS TV pay television service
solely to the extent that such infringement would have been licensed under this
Agreement if it had occurred after the Effective Date;

-6-

--------------------------------------------------------------------------------



(c)    Verizon Subscribers for possession and/or use of any Verizon Licensed
Products for the FiOS TV pay television service prior to the Effective Date from
any and all claims, losses, damages, or liability of any kind and nature, at
law, in equity, or otherwise, known and unknown, with respect to infringement
(whether direct or indirect and whether or not willful) of the TiVo Licensed
Patents by use of Verizon Licensed Products for the FiOS TV pay television
service prior to the Effective Date solely to the extent that such infringement
would have been licensed under this Agreement if it had occurred after the
Effective Date;
(d)    Verizon Subscribers that became subscribers of a Frontier MVPD Service as
a result of a merger and distribution transaction with Frontier Communications
Corporation (“Frontier”) from any and all claims, losses, damages, or liability
of any kind and nature, at law, in equity, or otherwise, known and unknown, with
respect to infringement (whether direct or indirect and whether or not willful)
of the TiVo Licensed Patents for any possession and/or use of any Verizon
Licensed Products for the FiOS TV pay television service prior to July 1, 2010
solely to the extent that such infringement would have been licensed under this
Agreement if it had occurred after the Effective Date and if the Frontier
transaction described above had not occurred; and
(e)    Verizon Subsidiaries that became Frontier Subsidiaries as a result of a
merger and distribution transaction with Frontier from any and all claims,
losses, damages, or liability of any kind and nature, at law, in equity, or
otherwise, known and unknown, with respect to infringement (whether direct or
indirect and whether or not willful) of the TiVo Licensed Patents prior to July
1, 2010 solely to the extent that such infringement would have been licensed
under this Agreement if it had occurred after the Effective Date and if the
Frontier transaction described above had not occurred.
For the avoidance of doubt, no release or discharge is provided under this
Section 2.1 with respect to any claim of infringement of any Patent that is not
a TiVo Licensed Patent or for any activity that would be outside of the scope of
the licenses granted to Verizon and its Subsidiaries under this Agreement if
conducted after the Effective Date. Notwithstanding anything to the contrary, no
release, license or other rights of any kind are granted to any Verizon Supplier
with respect to any units of products (i) used, sold, or otherwise distributed
directly or indirectly by such Verizon Supplier other than to Verizon or any of
its Subsidiaries, or (ii) otherwise sold, distributed, or used outside of any
Verizon Licensed Products.
2.2.    Verizon Limited Release. Verizon, on behalf of itself and its Current
Subsidiaries, hereby irrevocably release and forever discharge:
(a)    TiVo and its Current Subsidiaries and their respective agents,
representatives, officers, employees, directors and attorneys in their capacity
as such, from any and all claims, losses, damages, or liability of any kind and
nature, at law, in equity, or otherwise, known and unknown, with respect to
infringement (whether direct or indirect and whether or not willful) of the
Verizon Licensed Patents;
(b)    direct and indirect suppliers of products and/or services to TiVo and its
Current Subsidiaries that are (or are used in, or are used in support of) TiVo
Licensed Products (“TiVo Suppliers”) from any and all claims, losses, damages,
or liability of any kind and nature, at law, in equity, or otherwise, known and
unknown, with respect to infringement (whether direct or indirect and whether or

-7-

--------------------------------------------------------------------------------



not willful) of the Verizon Licensed Patents by the particular units of products
supplied or the particular services rendered by such TiVo Supplier to or on
behalf of TiVo and/or its Subsidiaries prior to the Effective Date for use in or
with any TiVo Licensed Product solely to the extent that such infringement would
have been licensed under this Agreement if it had occurred after the Effective
Date; and
(c)    customers of TiVo Licensed Products prior to the Effective Date from any
and all claims, losses, damages, or liability of any kind and nature, at law, in
equity, or otherwise, known and unknown, with respect to infringement (whether
direct or indirect and whether or not willful) of the Verizon Licensed Patents
by use and distribution by such customers of TiVo Licensed Products prior to the
Effective Date solely to the extent that such infringement would have been
licensed under this Agreement if it had occurred after the Effective Date. For
such purposes, customers of TiVo Licensed Products include direct and indirect
customers of such TiVo Licensed Products, including TiVo Distribution Partners
who license and distribute the respective TiVo Licensed Products, but only to
the extent that such TiVo Distribution Partners are licensing and/or
distributing the respective TiVo Licensed Products, and do not include TiVo
Distribution Partners to the extent that they are licensing and/or distributing
any Third Party products that are not TiVo Licensed Products.
For the avoidance of doubt, no release or discharge is provided under this
Section 2.2 with respect to any claim of infringement of any Patent that is not
a Verizon Licensed Patent or for any activity that would be outside of the scope
of the licenses granted to TiVo and its Subsidiaries under this Agreement if
conducted after the Effective Date. Notwithstanding anything to the contrary, no
release, license or other rights of any kind are granted directly or indirectly
to any TiVo Supplier with respect to any products (i) sold or otherwise
distributed directly or indirectly by such TiVo Supplier other than to TiVo or
any of its Subsidiaries, or (ii) distributed or used outside of the TiVo
Licensed Products.
2.3.    Waiver of Cal. Civ. Code Sec. 1542. Effective upon receipt by TiVo of
the Initial Payment, each Party, on behalf of itself and its Current
Subsidiaries, hereby irrevocably and forever waives all rights it and they may
have arising under California Civil Code Section 1542 (or any analogous
requirement of law) with respect to the foregoing releases. Each Party, on
behalf of itself and its Current Subsidiaries, understands that Section 1542
provides that:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Each Party, on behalf of itself and its Current Subsidiaries, acknowledges that
it has been fully informed by its counsel concerning the effect and import of
this Agreement under California Civil Code Section 1542 and other requirements
of law.
2.4.    Dismissal of Pending Litigation. Concurrently with the execution of this
Agreement, the Parties shall cause to be completed, executed and delivered (or
have delivered) to the other Party the stipulations and joint motions
(“Dismissal Motions”) requesting that the Pending Litigation between the Parties
be dismissed in the form attached hereto as Exhibits A-1, A-2, A-3, and A-4.
Within one (1) court day after

-8-

--------------------------------------------------------------------------------



receipt by TiVo of the Initial Payment, TiVo shall file the Dismissal Motions.
The Parties shall cooperate in taking reasonable actions as might be required to
dismiss the Pending Litigation.


2.5.    Inter Partes Petitions and Notices. Concurrently with the execution of
this Agreement, the Parties shall cause to be completed, executed and delivered
(or have delivered) to the other Party the notices to withdraw from (in the case
of Verizon) and the petitions to vacate (in the case of TiVo) the inter partes
reexaminations of U.S. Patent Nos. 7,493,015 and 7,529,465 in the forms attached
hereto as Exhibits B-1, B-2, B-3, and B-4. Within one (1) U.S. Patent and
Trademark Office day after the court enters a dismissal of the Pending
Litigation, TiVo shall file the executed petitions to vacate and Verizon shall
file the executed notices to withdraw with the U.S. Patent and Trademark Office.
2.6.    No Admission. This Agreement is entered into in order to compromise and
settle disputed claims, without any admission of liability or other acquiescence
on the part of any Party as to the merit of any claim, defense, affirmative
defense or counterclaim in the Pending Litigation (except to the extent
expressly set forth in the Dismissal Motions).
2.7.    Attorneys’ Fees and Costs. Each Party shall be responsible for its own
costs and attorneys’ fees in connection with the Pending Litigation and the
negotiation of this Agreement.



-9-

--------------------------------------------------------------------------------



Section 3.    LICENSES
3.1.    License to Verizon. Effective upon receipt by TiVo of the Initial
Payment, and subject to Verizon’s satisfaction of its ongoing payment
obligations set forth in Section 4, TiVo, on behalf of itself and its Current
Subsidiaries and Future Subsidiaries, hereby grants and agrees to grant to
Verizon and its Current Subsidiaries and Future Subsidiaries a worldwide,
non-exclusive, non-transferable (except as provided in Section 9.4) license,
with no right to grant sublicenses, solely under the TiVo Licensed Patents, to
make, have made (subject to Section 3.3), use, offer for sale, sell, import,
export, lease, distribute, and/or otherwise dispose of, directly or indirectly,
any Verizon Licensed Products for use in or with any Verizon Service or
Verizon-Redbox Service, as applicable; provided, however, that such license does
not extend to use of any Excluded Products other than as set out in this
Section. The above license includes the right for Verizon Subscribers and
subscribers to any Verizon-Redbox Service to [*] within the scope of the above
license for the Verizon Service or Verizon-Redbox Service, as applicable. For
the avoidance of doubt, the foregoing license includes the right of Verizon
Subscribers and subscribers to any Verizon-Redbox Service to [*], so long as
such use is within the scope of the above license. For the further avoidance of
doubt, any Verizon Software provided, directly or indirectly, by Verizon or any
of its Subsidiaries to Verizon Subscribers prior to the Effective Date for the
Verizon Service is subject to the releases under Section 2.1 and will be deemed
covered by the licenses under this Section 3.1 for use of such products during
the Term within the scope of and as permitted by the license granted to Verizon
under this Section 3.1 for any Verizon Service (including [*]).[*].
3.2.     License to TiVo. Verizon, on behalf of itself and its Current
Subsidiaries and Future Subsidiaries, hereby grants and agrees to grant to TiVo
and its Current Subsidiaries and Future Subsidiaries a royalty-free, worldwide,
non-exclusive, non-transferable (except as provided in Section 9.4) license,
with no right to grant sublicenses, solely under the Verizon Licensed Patents,
to make, have made (subject to Section 3.3), use, offer for sale, sell, import,
export, lease, distribute, and/or otherwise dispose of TiVo Licensed Products.
The license above extends to [*], and to the use of such TiVo Licensed Products
(including [*]) by [*] customers of TiVo, [*], but only for such TiVo Licensed
Products. For the avoidance of doubt, the foregoing license includes the right
of such customers to [*], so long as such use is within the scope of the above
license. For the further avoidance of doubt, TiVo Licensed Products sold or
licensed directly or indirectly by TiVo or its Subsidiaries prior to the
Effective Date are subject to the releases under Section 2.2 and will be deemed
covered by the license under this Section 3.2 for use of such products during
the Term within the scope of and as permitted by the license granted to TiVo
under this Section 3.2 (including [*]).[*].
3.3.    Have Made Rights. The rights granted to a Party (“Grantee”) to have
products made for such Party by a Third Party under the licenses granted under
Sections 3.1 and 3.2 above shall apply whenever the products are purchased by
such Party for use within the scope of the license granted to the Grantee above,
whether the designs and specifications for the manufacture of such products are
furnished to such Third Party by the Grantee and the products are made by such
Third Party for the account of the Grantee or the Grantee orders products
“off-the-shelf” (including components that do not themselves meet the definition
of Licensed Products but that are for incorporation into Licensed Products),
provided, however, that such products are not purchased for resale back to, or
on behalf of, such Third Party or any

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
10

--------------------------------------------------------------------------------



Affiliate of such Third Party. Notwithstanding anything to the contrary, no
release, license or other rights of any kind are granted directly or indirectly
to any Verizon Supplier or TiVo Supplier with respect to any products sold or
otherwise distributed directly or indirectly by such supplier other than to
Grantee or its Subsidiaries, or distributed or used outside of the Verizon
Licensed Products or TiVo Licensed Products, as applicable.
3.4.         Subsidiary Licenses.    
(a)    Each Party intends for this Agreement to extend to all of its
Subsidiaries with respect to the applicable licenses granted by such Party to
the other Party under this Agreement. The Parties agree that, to the extent they
are not already bound, each Party shall ensure that all such Subsidiaries are
bound by the terms of this Agreement.
(b)    Except as set forth in Section 9.4 or Section 9.5, the licenses and
immunities granted to a Subsidiary under this Section 3 shall terminate on the
date such Subsidiary ceases to be a Subsidiary of a Party. [*]. For clarity, all
products and services of a Subsidiary of a Party that were licensed under this
Agreement within the scope and as permitted under the license granted to such
Subsidiary under this Agreement prior to the date such entity ceased to be a
Subsidiary of a Party shall remain licensed with respect to periods of time
prior to the date such entity ceased to be a Subsidiary of a Party. If a
Subsidiary ceases to be a Subsidiary and holds, at or before such time, any
Patents under which the other Party and/or its Subsidiaries is licensed, such
license shall continue for the Term with respect to such Patents and any
divisions, continuations, continuations-in-part, extensions, reissues or
counterparts of such Patents.
(c)    If a Person becomes a Subsidiary of a Party after the Effective Date,
then such Person, upon becoming a Subsidiary, shall be granted the applicable
license set forth in this Section 3; provided, however, that the licenses to
Verizon and its Subsidiaries shall be subject to the payment obligations in
Section 4, including, if applicable, the obligation to make Additional Payments
for Additional Subscribers acquired by Verizon or its Subsidiaries in any
Subscriber Acquisition Transaction as set forth in Section 4.3.
3.5.    No Other Rights. No releases, rights or licenses are granted under any
Patents except as expressly provided herein, whether by implication, estoppel or
otherwise. Without limiting the foregoing sentence: (i) no right to grant
sublicenses is granted under the licenses set forth this Agreement; and (ii) no
right or license is granted under any copyrights, trademarks, mask work rights,
or trade secret rights of either Party or any of its Subsidiaries.
Notwithstanding anything to the contrary in this Agreement, no releases,
licenses, or other rights whatsoever are granted or conveyed by TiVo or any of
its Subsidiaries with respect to any MVPD or MVPD Services other than any
Verizon Service, or for any products supplied directly or indirectly to or for
any MVPD or MVPD Services other than any Verizon Service.
3.6.    [*]. During the Term, each Party shall use commercially reasonable
efforts to [*], in each case in a commercially reasonable time frame not to
exceed 75 days after receipt of written notice from the other Party [*] (as
updated by written notice from time to time). The obligations under this Section
3.6 may be satisfied [*]. For purposes of clarification, neither Party will be
in breach of this Section 3.6 if

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
11

--------------------------------------------------------------------------------



it [*] after the applicable written notice under this Section 3.6. Compliance
with this Section 3.6 shall not be and not deemed to [*].
3.7.    Patent Challenges.
(a)    By Verizon. So long as the license granted in Section 3.1 remains in
effect and the respective TiVo Licensed Patent has not been asserted after the
Effective Date against Verizon or any of its Subsidiaries or with respect to
their respective products or services, Verizon and its Subsidiaries shall not
directly or indirectly make or cause to be made, or participate or assist in
making, any Patent Challenge with respect to such TiVo Licensed Patents. If
Verizon or any of its Subsidiaries breaches this Section 3.7(a), TiVo shall
notify Verizon in writing of such breach and Verizon shall have [*] to cure the
breach (if possible). If Verizon fails to cure the breach by the end of this
period, TiVo shall be entitled to terminate the license granted in Section 3.1
with respect to the Patent(s) subject to the Patent Challenge, and pursue all
other remedies available at law or equity.
(b)    By TiVo. So long as the license granted in Section 3.2 remains in effect
and the respective Verizon Licensed Patent has not been asserted after the
Effective Date against TiVo or any of its Subsidiaries or with respect to their
respective products or services, TiVo and its Subsidiaries shall not directly or
indirectly make or cause to be made, or participate or assist in making, any
Patent Challenge with respect to such Verizon Licensed Patents. If TiVo or any
of its Subsidiaries breaches this Section 3.7(b), Verizon shall notify TiVo in
writing of such breach and TiVo shall have [*] to cure the breach (if possible).
If TiVo fails to cure the breach by the end of this period, Verizon shall be
entitled to terminate the license granted in Section 3.2 with respect to the
Patent(s) subject to the Patent Challenge, and pursue all other remedies
available at law or equity.
(c)    Breach. The Parties agree that any breach of Sections 3.7(a) or 3.7(b) is
likely to cause irreparable harm to the non-breaching Party. Accordingly, each
Party hereby agrees that the other Party may seek the entry of temporary,
preliminary and permanent injunctive relief to remedy any breach of either
Sections 3.7(a) or 3.7(b). For the avoidance of doubt, it will not be considered
a breach of Sections 3.7(a) or 3.7(b) for either Party or its Subsidiaries to
formally respond in writing or in a deposition under oath to a duly issued Third
Party subpoena or other lawfully issued discovery requests or court order.
3.8.    Defensive Suspension. During the [*] month period following the
Effective Date:
(a)    If TiVo or any of its Subsidiaries files suit against Verizon or any of
its Subsidiaries for infringement of (i) any TiVo Licensed Patent with respect
to a product or service not licensed under this Agreement, or (ii) any Patent
that is not a TiVo Licensed Patent, then Verizon may suspend the license granted
under Section 3.2 of this Agreement with respect to TiVo and its Subsidiaries
for any or all of the Verizon Licensed Patents as of the date such litigation is
filed. The license to TiVo and its Subsidiaries will be reinstated upon any
dismissal or settlement of the claims made by TiVo or any of its Subsidiaries
against Verizon or any of its Subsidiaries.

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
12

--------------------------------------------------------------------------------



(b)    If Verizon or any of its Subsidiaries files suit against TiVo or any of
its Subsidiaries for infringement of (i) any Verizon Licensed Patent with
respect to a product or service not licensed under this Agreement, or (ii) any
Patent that is not a Verizon Licensed Patent, then TiVo may suspend the license
granted under Section 3.1 of this Agreement with respect to Verizon and its
Subsidiaries for any or all of the TiVo Licensed Patents as of the date such
litigation is filed. The license to Verizon and its Subsidiaries will be
reinstated upon any dismissal or settlement of the claims made by Verizon or any
of its Subsidiaries against TiVo or any of its Subsidiaries.
(c)    Nothing in this Section 3.8 or the exercise of any rights under this
Section 3.8 by either Party will affect the other obligations under this
Agreement, including Verizon’s obligations to make payments under Section 4.
Section 4.    PAYMENT
4.1.    Payment to TiVo. Verizon shall pay TiVo a non-refundable payment in the
aggregate amount of $250,400,000 (“Fee”) except to the extent the Fee is reduced
in accordance with Section 4.2, and with payment being made in installments
according to the following payment schedule:
Payment No.


Due Date
Payment Amount (before any Section 4.2 Credit)
Net Payment*
1


No later than the fifth business day after the Effective Date
$100,000,000 (“Initial Payment”)
$100,000,000
2 and 3


Within thirty (30) days after the last day of each calendar quarter in 2012,
beginning with the quarter ending September 30, 2012
$6,016,000 per quarter
$6,016,000 per quarter
4, 5, 6 and 7


Within thirty (30) days after the last day of each calendar quarter in 2013
$6,016,000 per quarter
$6,016,000 for Q1, $4,679,636.36 for Q2, Q3 and Q4
8, 9, 10 and 11


Within thirty (30) days after the last day of each calendar quarter in 2014
$6,016,000 per quarter
$4,679,636.36 per quarter
12, 13, 14 and 15


Within thirty (30) days after the last day of each calendar quarter in 2015
$6,016,000 per quarter
$4,679,636.36 per quarter
16, 17, 18 and 19


Within thirty (30) days after the last day of each calendar quarter in 2016
$6,016,000 per quarter
$4,679,636.36 per quarter
20, 21, 22 and 23


Within thirty (30) days after the last day of each calendar quarter in 2017
$6,016,000 per quarter
$4,679,636.36 per quarter
24, 25 and 26**


Within thirty (30) days after the last day of each calendar quarter, ending with
the quarter ending September 30, 2018
$6,016,000 per quarter
$4,679,636.36 per quarter
Total


 
$250,400,000
$221,000,000




-13-

--------------------------------------------------------------------------------








-14-

--------------------------------------------------------------------------------



*Assuming that Verizon has provided [*] (as such terms are defined in the [*])
in [*], as described in Section 4.2 below.
**Payments continue through the end of the calendar quarter ending September 30,
2018 despite expiration of the Agreement on July 31, 2018 for the convenience of
the Parties.
Each of quarterly payments set forth in 2 – 26 of the above table are
hereinafter referred to as an “Installment Payment” and collectively as the
“Installment Payments”.
4.2.    [*]. If Verizon elects to [*] in accordance with [*], then Verizon will
receive a credit of $445,454.55 per month [*] (up to a maximum amount of
$29,400,000) toward the Fee so long as Verizon meets its material obligations
[*], beginning in the first full month in which Verizon [*]. If Verizon breaches
any of its material obligations [*], including Verizon’s failure to [*], and
fails to cure any such breach [*], then Verizon will be considered in breach of
a material obligation [*] solely for purposes of this Section 4.2 and will not
be considered in breach under any other provision of this Agreement, and shall
immediately pay to TiVo [*] and will not be eligible to receive any additional
credits under this Section 4.2. Except as expressly set forth in this Section
4.2, in no event shall any credit or payment be provided or due under this
Agreement [*] from TiVo or any of its Subsidiaries to Verizon or any of its
Subsidiaries.
4.3.    Additional Monthly DVR Subscriber Fees. If the number of DVR Subscribers
(including cumulative Additional Subscribers) on the last day of any month
during the Term (each a “Calculation Date”) exceeds the applicable Threshold
Amount, then Verizon shall pay TiVo an amount for that month equal to (a) the
number of DVR Subscribers over the applicable Threshold Amount on such
Calculation Date, multiplied by (b) [*] (“Additional Payments”). For example, if
the number of DVR Subscribers on June 30, 2014 is [*], it exceeds the applicable
Threshold Amount of [*] by [*], and Verizon will pay to TiVo an Additional
Payment in the amount of [*] for that month. Verizon shall report and pay
Additional Payments due under this section quarterly within thirty (30) days
after the last day of each calendar quarter during the Term (beginning with the
calendar quarter ending September 30, 2012 and ending with the calendar quarter
ending September 30, 2018). The Additional Payments under this Section 4.3 are
in addition to the Installment Payments to be paid under Section 4.1.
4.4.    Payments; Taxes.
(a)    Each payment from Verizon to TiVo under this Agreement, including the Fee
payments and any Additional Payments, shall be made in U.S. dollars in
immediately available funds by wire transfer pursuant to the following
instructions (or in accordance with such other wire transfer instructions
provided by notice from TiVo):
Bank Name:        [*]
SWIFT code:        [*]
ABA #:        [*]
Account Name:    [*]
Account Number:    [*]     

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
15

--------------------------------------------------------------------------------





(b)    All Fee payments and Additional Payments shall be remitted so that they
are received by TiVo in the amounts and according to the schedule set forth in
Sections 4.1 and 4.3, as applicable. Verizon acknowledges and agrees that, in
light of TiVo’s obligation to forbear from pursuing litigation with respect to
the activities that are licensed and/or released hereunder, this Agreement shall
remain in force, and the obligation of Verizon to make the payments to TiVo in
accordance with Sections 4.1, 4.2 and 4.3 shall be absolute, unconditional,
noncontingent (except as otherwise set forth in Section 4.3), noncancellable and
nonrefundable, and shall not be subject to any abatement, set-off, claim,
counterclaim, adjustment, reduction or defense for any reason, including, but
not limited to, any claims that TiVo failed to perform under this Agreement,
termination or breach of this Agreement, the use or non-use by Verizon of the
license under Section 3.1, or the invalidity, unenforceability, or modification
of one or more of the Licensed Patents. Verizon hereby forever waives any right
to challenge or dispute the Fee to be paid pursuant to the terms and conditions
of this Agreement.
(c)    All taxes shall be the financial responsibility of the Party obligated to
pay such taxes as determined by the applicable law and neither Party is or shall
be liable at any time for any of the other Party’s taxes incurred in connection
with or related to amounts paid under this Agreement. Fees and other amounts to
be paid by Verizon pursuant to this Section 4 are payable in full to TiVo
without reduction for Taxes (including any withholding tax), provided that TiVo
timely delivers an IRS W-9 form to Verizon. All payments under this Agreement
will be made by Verizon or its U.S. based designee to TiVo or TiVo’s U.S. based
designee.
4.5.    Breach of Payment Obligation. If the Initial Payment, any Installment
Payment, or any undisputed Additional Payment is not made in full by Verizon to
TiVo on the due date, and has not been paid in full by Verizon within thirty
(30) days after written notice of such breach from TiVo, then the entire sum of
any and all unpaid payments, and any portion thereof, as set forth in Section
4.1 ($250,400,000.00, less the sum of any Installment Payments made by Verizon
to TiVo and any credits received to date by Verizon) that are due or will become
due shall all be deemed due and owing upon written notice from TiVo to Verizon
and immediately paid in full by Verizon to TiVo following receipt of such
written notice. Past due amounts shall be subject to a monthly service charge of
[*] per month of the unpaid balance or the maximum rate allowable by law,
whichever is less. In addition to all other sums payable hereunder, other than
with respect to a good faith dispute as to any Additional Payments due, Verizon
shall pay all reasonable out-of-pocket expenses incurred by TiVo, including fees
and disbursements of counsel, in connection with collection and other
enforcement proceeding resulting therefrom. The foregoing obligation in no way
limits any other rights or remedies available to TiVo or Verizon.
4.6.    Reporting; Audit Right. Within thirty (30) days after the end of each
calendar quarter during the Term, Verizon shall provide to TiVo a report
detailing the number of Verizon Subscribers and DVR Subscribers as of the
Calculation Date for each month during such quarter, any Subscriber Acquisition
Transactions and cumulative Additional Subscribers (in aggregate and for each
Subscriber Acquisition Transaction) as of the Calculation Date for each month
during such quarter and the total Additional Payments due for each month during
such quarter. During the Term and for [*] thereafter,

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
16

--------------------------------------------------------------------------------



TiVo shall have the right, at its expense, not more than [*] per calendar year,
to have an independent certified public accounting firm, review or audit
applicable books and records for the purpose of verifying the reports and
payments under this Section 4. Any such audit shall be conducted during regular
business hours, begin upon no less than [*] prior written notice, and shall be
subject to reasonable confidentiality restrictions. Verizon shall keep accurate
and complete records to allow such independent certified public accounting firm
to determine such compliance. Any discrepancy in the amounts owed and paid by
Verizon (plus interest at the rate set forth in Section 4.5) will be paid within
[*] of the written notice of the results of the audit being delivered by the
auditor. If any audit results in a determination that Verizon has underpaid
amounts due hereunder by more than [*] for the time period audited, then in
addition to any other rights and remedies available to TiVo, and in addition to
Verizon’s obligation to pay such unpaid amounts plus interest as set forth in
Section 4.5, Verizon shall, within thirty (30) days, reimburse TiVo for all out
of pocket costs and expenses incurred in connection with such audit. If any
audit results in a determination that Verizon has overpaid amounts due
hereunder, the amount of such overpayment shall be credited against future
payments owed or refunded to Verizon if no additional payments are owed.
Section 5.    TERM AND TERMINATION
5.1.     Term.    The term of this Agreement shall commence on the Effective
Date and shall continue in full force and effect until 11:59 PM (Pacific time)
on July 31, 2018 (the “Term”), unless earlier terminated as set forth below.
5.2.     Termination.    
(d)    If Verizon breaches any of its payment obligations under Section 4.1 or
any of its undisputed payment obligations under Section 4.3 and does not cure by
making such payment in full within [*] after written notice of such breach from
TiVo (including late charges and expenses under Section 4.5), then TiVo shall
have the right to terminate the rights and licenses granted to Verizon and its
Subsidiaries under this Agreement. In such event, licenses and other rights
granted to Verizon and its Subsidiaries shall immediately terminate. The rights
and licenses granted to TiVo and its Subsidiaries in Sections 2 and 3 shall
survive. TiVo shall not have the right to terminate as set out in this Section
5.2(a) if Verizon satisfies the payment obligation set out in Section 4.5.
Except as expressly set forth in this Section 5.2(a) and Section 3.8, TiVo shall
have no right to terminate the rights and licenses granted to Verizon and its
Subsidiaries under this Agreement for any reason.
(e)    Except as expressly set forth in Section 3.8, Verizon shall have no right
to terminate the rights and licenses granted to TiVo and its Subsidiaries under
this Agreement for any reason.
(f)    Upon expiration or termination of this Agreement, the releases granted to
each Party and its Subsidiaries under Section 2 will survive; however, the
licenses granted to each Party and its Subsidiaries under Section 3 shall
terminate, except with respect to those units of Licensed Products distributed
by a Party or its Subsidiaries to Third Parties on or prior to the expiration or
termination within the scope and as permitted under the license granted to such
Party under this Agreement.

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
17

--------------------------------------------------------------------------------



(g)    Sections 1, 2.1, 2.2, 2.3, 4.1, 4.2, 4.3 (with respect to accrued payment
obligations), 4.4, 4.5, 4.6 (to the extent set forth therein), 5.2(c), 5.2(d), 7
and 9 shall survive any termination or expiration of this Agreement for any
reason.
Section 6.    REPRESENTATIONS, WARRANTIES, AND COVENANTS
6.1.    Representations and Warranties.
(h)    Each Party represents and warrants to the other Party, as of the
Effective Date, that: (i) it is a corporation, duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite power and authority, corporate or otherwise, to execute,
deliver and perform this Agreement; and (ii) this Agreement is a legal, valid,
and binding obligation enforceable against each of the Parties in accordance
with its terms and conditions, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization, or similar laws,
from time to time in effect, affecting creditor’s rights generally.
(i)    TiVo represents and warrants to Verizon, as of the Effective Date, that
it has the right to grant the licenses set forth herein to the TiVo Licensed
Patents.
(j)    Verizon represents and warrants to TiVo, as of the Effective Date, that:
(i) it has the right to grant the licenses set forth herein to the Verizon
Licensed Patents; (ii) Verizon Services Corp., Verizon Corporate Resources
Group, LLC, Verizon Corporate Services Group Inc., Verizon Data Services LLC,
and their Subsidiaries and any other Person established or maintained by Verizon
or its Subsidiaries for holding rights to Patents on behalf or for the benefit
of Verizon or any of its Subsidiaries are (and will be deemed to be)
Subsidiaries for purposes of the licenses and releases granted to TiVo and its
Subsidiaries herein; (iii) Verizon holds more than fifty percent (50%) of the
Voting Power of each of Verizon Wireless [*]; and (iv) the merger and
distribution transaction with Frontier described in Section 2.1(d) was completed
effective July 1, 2010 [*].
6.2.    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTION 6.1,
RIGHTS WITH RESPECT TO PATENTS ARE PROVIDED “AS IS,” AND NO PARTY MAKES ANY
OTHER REPRESENTATIONS OR WARRANTIES BY VIRTUE OF THIS AGREEMENT, WHETHER EXPRESS
OR IMPLIED. Without limiting the foregoing disclaimer, it is understood and
agreed that nothing in this Agreement shall be construed as:
(d)    a warranty or representation by any Party as to the validity or scope of
any of its Patents;
(e)    a warranty or representation by any Party that any manufacture, sale, use
or other disposition of products by another Party has been or will be free from
infringement of any Patents;
(f)    an agreement by any Party to bring or prosecute actions or suits against
any other Person for infringement, or conferring any right to the other Party to
bring or prosecute actions or suits against any other Person for infringement;

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
18

--------------------------------------------------------------------------------



(g)    except to comply with requirements under Section 3.6, conferring upon any
Party or its Subsidiaries any right to include in advertising, packaging or
other commercial activities related to its products and services licensed under
this Agreement, any reference to another Party (or any of its Subsidiaries), its
trade names, trademarks or service marks in a manner which would be likely to
cause confusion as to source of origin or to indicate that such product or
service licensed under this Agreement is in any way certified by the other Party
or its Subsidiaries;
(h)    conferring by implication, estoppel or otherwise, upon either Party, any
right or license under any Patents except for the releases and licenses
expressly granted hereunder; or
(i)    an obligation to furnish any technical information, copyrights, mask
works or know-how.
Section 7.    CONFIDENTIALITY AND PUBLICITY
7.1.    Press Release. TiVo may release a press release concerning the
settlement of the Pending Litigation in the form of Exhibit C (the “Press
Release”). Neither Party nor any of their respective Subsidiaries may make any
other public announcement or press release concerning the settlement of the
Pending Litigation. Nothing in this Section 7.1 will prevent either Party from
disclosing and discussing the settlement of the Pending Litigation as permitted
under Section 7.2 (including, without limitation, in connection with securities
filings and discussions of the content of the Press Release and other publicly
available information).
7.2.    Confidentiality. Except as set forth in the Press Release, each Party
hereby agrees not to disclose to Third Parties without the prior written consent
of the other Party: (i) the terms and conditions of this Agreement, or (ii) the
confidential information of the other Party disclosed pursuant to this Agreement
and marked as confidential, which in the case of Verizon will include non-public
information in reports provided under Section 4.6 marked as confidential by
Verizon. Notwithstanding the foregoing, no Party shall be liable for the
disclosure of the terms and conditions of this Agreement or such confidential
information (a) pursuant to judicial action or decree, or any requirement of any
government or any agency or department thereof having jurisdiction over such
Party, provided that in the reasonable opinion of counsel for such Party such
disclosure is required and such Party to the extent reasonably practical shall
have given the other Parties notice prior to such disclosure sufficient to allow
the other Party to seek a protective order; (b) pursuant to a duly issued
subpoena, provided that in the reasonable opinion of counsel for such Party such
disclosure is required and such Party shall have given the other Parties notice
prior to such disclosure and such disclosure is made only pursuant to a duly
entered protective order under the highest level of designated confidentiality
(for example, outside counsel’s eyes only); (c) for the purposes of disclosure
in connection with the Securities and Exchange Act of 1934, as amended, the
Securities Act of 1933, as amended, any other reports filed with the Securities
and Exchange Commission, or any other filings, reports or disclosures that may
be required under applicable laws or regulations or stock exchange rules; (d) to
a Party’s affiliates, employees, consultants, contractors, auditors, legal,
financial advisors, accountants, banks, or financing sources and their advisors,
actual or prospective investors or acquirers of a Party or a Subsidiary (and
their legal and financial advisors), or other representatives so long as such
parties have a need to know such confidential information and are

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
19

--------------------------------------------------------------------------------



expressly bound to keep such information confidential and not use such
information for any unauthorized purpose; (e) as reasonably required in
connection with the enforcement of this Agreement or any rights hereunder; (f)
to the extent such terms and conditions have become generally known or available
to the public other than through the breach of this Section 7.2 by the
disclosing Party; or (g) to a good faith purchaser or potential purchaser of any
Licensed Patent(s), so long as such purchaser is under a suitable non-disclosure
agreement and only receives information regarding the scope of licenses granted
under such Licensed Patent(s).
Section 8.    CHANGE OF CONTROL
8.1.    Change of Control. If a Party (the “Acquired Party”) undergoes a Change
of Control involving a Third Party (the “Acquirer”), then each of the following
subsections shall apply:
(a)    The Acquired Party shall give notice within thirty (30) days after the
closing of such Acquisition to the other Party (“Non-Acquired Party”).
(b)    The license granted to the Acquired Party and its Subsidiaries will be
limited to Licensed Products marketed, sold, licensed or announced by the
Acquired Party or any of its Subsidiaries prior to the Change of Control
(“Existing Licensed Products”) and improvements, updates, upgrades, bug fixes,
modifications and follow on products and services to the Existing Licensed
Products. The license will not otherwise extend to the Acquirer.
(c)    The license granted to the Non-Acquired Party and its Subsidiaries will
remain in effect with respect to the Licensed Patents of the Acquired Party and
its Subsidiaries. However, no rights or licenses will be granted to the
Non-Acquired Party or its Subsidiaries with respect to any Patents of the
Acquirer or its Subsidiaries (other than the Licensed Patents acquired as part
of the Acquired Party or its Subsidiaries in the respective Change of Control
transaction).
(d)    Except as otherwise expressly set forth above in this Section 8.1, the
licenses granted to each Party and its Subsidiaries (and permitted successors
and permitted assigns) will remain in effect after such Change of Control in
accordance with this Agreement for the remainder of the Term.
Section 9.    GENERAL
9.1.    Notices. All notices that are required or permitted to be given
hereunder shall be in writing and shall be sent (a) by overnight courier
service, charges prepaid, written signature of the receiving party requested and
received, to the Party to be notified, addressed to such Party at the physical
address set forth below; and (b) by e-mail to the e-mail address set forth
below, or such other physical and e-mail address(es) as such Party may have
substituted by written notice to the other Party. In the event of any notice
concerning breach of payment obligations, the Party providing notice will make
reasonable attempts to reach at least one of the persons listed below within two
(2) business days of sending such notice to speak by telephone to indicate that
notice has been provided. The receipt of such notice (in the case of delivery by
overnight courier service) or, if the addressee refuses to accept the tender of
such notice, then the tender of such notice for delivery shall constitute the
giving thereof.

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
20

--------------------------------------------------------------------------------



if to TiVo:    TiVo Inc.
Attn: Office of the General Counsel
[*]


if to Verizon:    Verizon Communications Inc.
Attn: General Counsel
[*]


With a copy (which alone shall not constitute notice):


Verizon Communications Inc.
Attn: Senior Vice President and Deputy General Counsel
[*]


9.2.    Venue. The Parties shall bring any claims related to the interpretation
or breach of this Agreement exclusively in the United States District Court for
the District of Delaware; provided, however, that in the event the licenses
under Sections 3.1 or 3.2 are suspended or terminated pursuant to Section 3.8 or
Section 5.2(a), [*]. The Parties agree that the United Nations Convention on
Contracts for the International Sale of Goods will not apply in any respect to
this Agreement or sales of Goods. Nothing in this Agreement is, constitutes or
shall be interpreted as or argued to be any admission, agreement, suggestion or
acquiescence that [*].
9.3.    Relationship of Parties. Nothing contained in this Agreement shall be
deemed or construed as creating a joint venture, partnership, agency, employment
or fiduciary relationship between the Parties. Neither TiVo nor any of its
agents has any authority of any kind to bind Verizon in any respect whatsoever,
neither Verizon nor any of its agents has any authority of any kind to bind TiVo
in any respect whatsoever, and the relationship of the Parties is, and at all
times shall continue to be, that of independent contractors. No Person except a
Party to this Agreement may bring or assert any claim for breach or damages or
other remedy under this Agreement and no other Person will have any rights as a
third party beneficiary under this Agreement.
9.4.    Assignment. This Agreement may not be assigned by any Party without the
prior written consent of the other Party, including by operation of law.
Notwithstanding the foregoing, such other Party’s consent shall not be required
for any assignment to a Person that succeeds to all or substantially all of such
Party’s business and assets to which this Agreement pertains (a) with respect to
a Change of Control, subject to Section 8, or (b) other than as part of a Change
of Control of Verizon, subject to the following additional requirements: [*];
however (x) any DVR Subscribers transferred or transitioned to the Transferred
Verizon Services from any other MVPD Service of the assignee or its Subsidiaries
after the closing of the assignment that are not already licensed under a TiVo
Patent-In-Suit will be considered Additional Subscribers for purposes of this
Agreement, and (y) the assignee will not have the right to make any further
assignment of this Agreement; (vi) Verizon shall remain responsible for the
performance of its obligations under this Agreement, including payment
obligations (except to the extent such payments are actually made by the
assignee); and (vii) the licenses granted by Verizon and its Subsidiaries to
TiVo and its Subsidiaries under this Agreement will remain in effect
notwithstanding such assignment.

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
21

--------------------------------------------------------------------------------



TiVo may assign its right to receive payments under this Agreement without the
prior written consent of Verizon. Any assignment of any Licensed Patents by a
Party or any of its Subsidiaries shall remain subject to the licenses granted to
the other Party and its Subsidiaries under this Agreement which shall remain in
effect notwithstanding such assignment. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective permitted successors and permitted assigns.
9.5.    Subscriber Transfers. If Verizon or any of its Subsidiaries transfers or
sells a portion of the Verizon Subscribers (“Transferred Subscribers”) in one
transaction or a series of related transactions in conjunction with the sale or
spinoff of one or more regional or local MVPD systems other than as set forth in
Section 9.4 (each a “Subscriber Transfer”) to a Third Party (each a
“Transferee”), then:
(a)    the license granted to Verizon and its Subsidiaries under Section 3.1
will remain in effect solely with respect to the DVRs that are [*] and will not
extend to any other products or services of the Transferee or its Affiliates and
specifically does not provide any right, license or other authority from TiVo to
make, have made, offer to sell, sell or import any additional DVRs;
(b)    the Threshold Amount for the then-current calendar year and every
calendar year of the Term thereafter will be reduced, effective as of the
closing of the Subscriber Transfer, by multiplying each such Threshold Amount by
an amount equal to (1 – x), where x is calculated as an amount equal to (i) the
number of Transferred Subscribers, divided by (ii) the total number of Verizon
Subscribers immediately prior to the Subscriber Transfer (for example, if
Verizon transfers or sells [*] Transferred Subscribers in a Subscriber Transfer
on December 15, 2014 when it has [*] Verizon Subscribers immediately before the
transaction, then the Threshold Amount for each of 2014, 2015, 2016, 2017, and
2018 would be [*] going forward);
(c)    [*]; and
(d)    notwithstanding anything in this Section 9.5 to the contrary, [*].
9.6.    Waiver. A waiver, express or implied, of any right under this Agreement
or of any failure to perform or breach hereof shall not constitute or be deemed
to be a waiver of any other right hereunder or of any other failure to perform
or breach hereof, whether of the same, or a similar or dissimilar nature
thereto.
9.7.    Severability. If any provision of this Agreement is unenforceable or
invalid under any applicable law or is so held by applicable court decision,
such unenforceability or invalidity shall not render this Agreement
unenforceable or invalid as a whole, and, in such event, such provision shall be
changed and interpreted so as to best accomplish the objectives of the Parties
within the limits of applicable law or applicable court decision.
9.8.    Bankruptcy. All licenses to Licensed Patents granted under or pursuant
to this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the Bankruptcy Code, licenses of rights of “intellectual
property” and rights to “intellectual property” under agreements supplementary

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
22

--------------------------------------------------------------------------------



thereto as “intellectual property” is defined under Section 101 of the
Bankruptcy Code. The Parties agree that any Party, as licensee of such rights
under this Agreement, shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code in the event of any bankruptcy or insolvency
proceeding of any kind or nature. Each Party acknowledges that if another Party,
as a debtor in possession, or a trustee-in-bankruptcy for such Party, in a case
under the Bankruptcy Code, rejects this Agreement, the other Parties and their
Subsidiaries may elect to retain their rights under this Agreement as provided
in Section 365(n) of the Bankruptcy Code. Each Party irrevocably waives all
arguments and defenses arising under 11 U.S.C. § 365(c)(1) or successor
provisions to the effect that applicable law excuses such Party from accepting
performance from or rendering performance to an entity other than the debtor or
debtor in possession as a basis for opposing assumption of this Agreement in a
case under Chapter 11 of the Bankruptcy Code to the extent that such consent is
required under 11 U.S.C. § 365(c)(1) or any successor statute, provided that any
Change of Control shall remain subject to Section 8 and provided further that,
with respect to any proceeding under Chapter 11 of the Bankruptcy Code with
respect to Verizon, solely if TiVo has received full payment of the Fee.
9.9.    Cumulative Remedies. The rights and remedies of the Parties as set forth
in this Agreement are not exclusive and are in addition to any other rights and
remedies now or hereafter provided by law or at equity.
9.10.    Captions and Headings. The captions and headings used in this Agreement
are inserted for convenience only, do not form a part of this Agreement, and
shall not be used in any way to construe or interpret this Agreement.
9.11.    Construction. This Agreement has been negotiated by the Parties and
shall be interpreted fairly in accordance with its terms and without any
construction in favor of or against any Party.
9.12.    Sophisticated Parties Represented by Counsel. The Parties each
acknowledge that they are sophisticated Parties represented at all relevant
times during the negotiation and execution of this Agreement by counsel of their
choice, and that they and their counsel have engaged in robust, arm’s-length
negotiation of this Agreement.
9.13.    Counterparts. This Agreement may be executed (including by electronic
transmission of scanned signature pages) in one or more counterparts with the
same effect as if the Parties had signed the same document. Each counterpart so
executed shall be deemed to be an original, and all such counterparts shall be
construed together and shall constitute one agreement.
9.14.    Entire Agreement; Amendment. This Agreement, including the Exhibit(s)
attached hereto which are incorporated herein by reference, [*], constitutes the
entire understanding and only agreement between the Parties with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
negotiations, representations, term sheets, agreements, and understandings,
written or oral, that the Parties may have reached with respect to the subject
matter hereof. No agreements altering or supplementing the terms hereof may be
made except by means of a written document signed by the duly authorized
representatives of each of the Parties hereto.

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
23

--------------------------------------------------------------------------------



9.15.    [*].
[Remainder of page intentionally left blank.]









[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
S
VERIZON COMMUNICATIONS INC.




By: /s/ Craig Silliman_____
Name: Craig Silliman
Title: Senior Vice President & Deputy General Counsel
Date: September 21, 2012




TIVO INC.




By: /s/ Matthew P. Zinn_____
Name: Matthew P. Zinn
Title: Senior Vice President, General Counsel, Secretary and Chief Privacy
Officer
Date: September 21, 2012










--------------------------------------------------------------------------------





Exhibits A-1, A-2, A-3, and A-4


Dismissal Motions



















--------------------------------------------------------------------------------




Exhibits B-1, B-2, B-3, and B-4


Inter Partes Petitions and Notices
 








--------------------------------------------------------------------------------




Exhibit C


Press Release







--------------------------------------------------------------------------------




Exhibit D


Threshold Amounts


[*]



[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
29